Exhibit 10.1
 


 
JOINT VENTURE AGREEMENT


 
THIS JOINT VENTURE AGREEMENT, dated November 19, 2013 (the “Agreement”) is made
and entered into, by and between GrowLife, Inc. (“GrowLife”), a Delaware
corporation, and CANX
USA  LLC,  a  Nevada  limited  liability,  and  its  designees  and  assignees  (“CANX”).
GrowLife and CANX shall be collectively referred to herein as the “Parties.”


RECITALS
 
WHEREAS, GrowLife is in the business of selling hydroponic equipment, supplies
and services through GrowLife’s physical retail locations, as well as its online
stores.
 
WHEREAS, GrowLife and CANX desire to join in the formation of a joint venture
for the purposes and on the terms set forth in this Agreement and its Exhibits
attached hereto.
 
WHEREAS, GrowLife and CANX shall form a Nevada limited liability company for
purposes of this joint venture, which shall be named “Organic Growth
International, LLC” (“OGI” or “Joint Venture”).  The Parties may, in their
absolute and sole discretion, and in accordance with the terms of this
Agreement, change the name of the Joint Venture at any time and from time to
time.


NOW THEREFORE, for and in consideration of the mutual covenants and promises
herein contained, and intending to be legally bound hereby, the Parties hereto
agree as follows:


AGREEMENT


1. 
Incorporation of Recitals.    The Recitals are incorporated herein as if set
forth in full and made a part of this Agreement.

 
2.          Exhibits.  The following exhibits attached hereto are incorporated
herein and made a part hereof for all purposes:
 
EXHIBIT “A”
Warrant Agreement
   
EXHIBIT “B”
Convertible Note
   
EXHIBIT “C”
Registration Rights Agreement

 
3.          Organization.    The Parties agree to form a Joint Venture named
Organic Growth International, LLC.  OGI will be organized as a Nevada limited
liability company.  The Parties are not partners. Neither Party is or shall be
responsible for the debts or liabilities of the other Party. Likewise, neither
Party shall have, by virtue of this Agreement or otherwise, any ownership
interest or rights in the other, or any right of interest in assets of the other
except as specifically provided herein.
 
4.          Purpose.  OGI shall be formed for the purpose of expanding GrowLife
operations in its current retail hydroponic businesses and in other synergistic
business verticals, exclusive distribution of GrowLife products through OGI
retail partnerships, including the distribution of GrowLife private labels, and
for the Parties to participate in developments and investments in growing
operations and end user outlets.  OGI may develop business opportunities
directly or indirectly through subsidiary companies, joint ventures,
partnerships, or other legal commercial structures. OGI may also engage in other
activities that may be reasonably incident or appropriate to the foregoing as
the Parties shall determine in accordance with the terms of this Agreement.
 
 
GrowLife-CANX JV Agmnt, Page 1

--------------------------------------------------------------------------------

 
 
5.          Obligations.  The Parties hereto agree that they shall have the
following responsibilities associated with OGI and this Joint Venture:
 

 
a. 
CANX / OGI.


 

 
i.
Formation and Operation of OGI.  CANX will form OGI under the laws of the State
of Nevada and will be in sole operational control of the entity except as
specifically provided herein.   The initial allocation of ownership percentages
shall be fifty-five percent (55%) to CANX and forty-five (45) percent to
GrowLife non-dilutive, and subject to adjustment as provided in this Agreement.

 

 
ii.
Initial Contribution, Convertible Note.   Concurrent with the execution and
delivery of this Agreement by the Parties, CANX will immediately provide one
million dollars ($1,000,000) to GrowLife (the “Initial Funding”) pursuant to a
convertible note, the form of which is attached hereto as Exhibit B.

 

 
iii.
Consulting Services.   CANX will provide OGI with executive level new business
development, marketing, operational, private label and supply chain consulting
services for a minimum term of thirty-six (36) months.

 

 
iv. 
GrowLife  Ownership  Interest  in  OGI.     The  Parties  contemplate  that
GrowLife may ultimately acquire a fifty one (51%) ownership interest in
OGI.  The Parties further contemplate that GrowLife’s ownership percentage in
OGI will come in four phases.

 

 
1.
Phase One:   Formation and Ownership.     In accordance with this Agreement, OGI
shall be formed and constituted with a non-dilutive forty-five percent (45%)
ownership by GrowLife.

 

 
2. 
Phase Two: Initial Expansion Activity.

 

 
a.
OGI agrees to facilitate through third party sources, members of OGI or CANX, 
or  directly provide up  to  forty  million dollars ($40,000,000) in additional
funding for commercially financeable transactions that are mutually approved by
the Parties (“Transaction Financing”). All such transactions will fall within
the scope of this Joint Venture, or otherwise as provided for under this
Agreement. The Transaction Financing is subject to Phase Three below, including
the implementation of the Minimum Increase of Authorized Shares (as defined
below), or otherwise as the Parties may mutually agree.

 
 
GrowLife-CANX JV Agmnt, Page 2

--------------------------------------------------------------------------------

 
 

 
b.
Concurrent with the execution of this Agreement, OGI will provide (as a part of
the Transaction Financing) a funding commitment to GrowLife of one million three
hundred thousand dollars ($1,300,000) (the “First Transaction Commitment”). 
Subject to the approvals set forth in 2.a. above, GrowLife may use this First
Transaction Commitment in connection with its GrowLife Infrastructure Finance
Technology program.

 

 
c.
Concurrent with the execution of this Agreement, GrowLife agrees to deliver to
CANX one hundred forty million (140,000,000) freely and fully transferrable,
unrestricted warrants to purchase one hundred forty million (140,000,000) shares
of GrowLife common stock, par value $0.0001 per share (“Common Stock”), at a
maximum strike price of $0.033  per  share,  as described in  the  form 
attached  as  Exhibit  A  (the “Initial Warrants”).

 

 
3.
Phase Three—Growth  Structuring. GrowLife currently has one billion
(1,000,000,000) shares of Common Stock authorized.  Within fourteen (14) days of
the effective date of this Agreement, GrowLife shall have made all necessary
filings to process an amendment to its Certificate of Incorporation to increase
in its authorized Common Stock sufficient to meet its obligations to CANX and
OGI under this Joint Venture and its related acquisition and growth strategies
(the “Minimum Increase of Authorized Shares”), to accommodate the activities
contemplated under this Agreement, including, without limitation, the issuance
of the Warrants and the Warrant Shares. Upon completion of any increase in
GrowLife’s authorized stock, GrowLife will issue the following additional
Warrants to CANX: (i) one hundred million (100,000,000) Warrants in GrowLife to
purchase 100,000,000 shares of Common Stock at a maximum strike price of $0.033
per share, and (ii) twenty (20) blocks of Warrants in GrowLife, with each block
consisting of 10,000,000 Warrants to purchase 10,000,000 shares of Common Stock
at a maximum strike price of $0.033 per share.

 
 
GrowLife-CANX JV Agmnt, Page 3

--------------------------------------------------------------------------------

 
 
Each block of Warrants will be fully earned by and issued to CANX in stages as
CANX raises capital or acquires assets to be deployed in OGI (or indirectly
through third parties, subsidiary companies, joint ventures, partnerships, or
other legal commercial structures), with each 10,000,000 block of Warrants
issued upon each additional  one  million  dollars  ($1,000,000) of capital or
assets raised and/or placed in OGI. The Warrant Agreement for Phase Three is
attached as Exhibit A.
 

 
4.
Phase Four: OGI Control Transfer. Upon OGI deriving eighty million dollars
($80,000,000) in gross revenue from OGI acquisitions that have been approved by
the Parties, or completing forty million dollars ($40,000,000) in acquisitions
(measured by gross purchase price consideration),  GrowLife will issue
additional Warrants to CANX to allow the purchase of additional Common Stock, at
a maximum strike price of $0.033 per share, in an amount necessary to equal a
total of forty nine percent (49%) of GrowLife‘s issued and outstanding capital
stock, on a fully diluted basis, giving effect to the issuance and accounting
for all prior Warrants earned by CANX, less eighty (80) million warrants from
the Initial Warrants described in 2.c. above (the “Top Up Warrants”).
Concurrently and expressly subject to the foregoing, OGI will issue equity in
OGI to GrowLife in an amount sufficient to increase GrowLife’s
total  equity  ownership  in  OGI  to  fifty one percent (51%) of the issued and
outstanding equity ownership in OGI. For every additional one million dollars
($1,000,000) in new revenue generated/acquired by OGI beyond eighty million
dollars ($80,000,000) in gross revenue, CANX will be awarded five hundred
thousand (500,000) additional Warrants to purchase Common Stock at a maximum
strike price of $.033 per share, capped at a maximum of fifty million
(50,000,000) Warrants.

 

 
5.
Warrants  and  Share/Securities  Defined/adjustments.    All warrants granted to
CANX to purchase GrowLife Common Stock referenced herein are collectively
referred to herein as “Warrants” or “CANX Warrants.”  The Common
Stock  issuable  upon  exercise  of  the Warrants are referred to as “Underlying
Shares” or “Warrant Shares,” and collectively the Warrants, the CANX Warrants
and the Warrant Shares are also referred to herein collectively as the
“Securities”.

 

 
6.
Registration  Rights.   CANX shall be entitled to  registration rights for the
Securities, as contained in the Registration Rights Agreement, attached hereto
as Exhibit C.

 

 
v.
OGI Board Appointment.  Concurrent with the execution and delivery of this
Agreement by the Parties and the formation of OGI, OGI shall grant GrowLife the
right to appoint one (1) member to the OGI board of directors/managers.

 
 
GrowLife-CANX JV Agmnt, Page 4

--------------------------------------------------------------------------------

 
 

 
vi.
GrowLife Participation in OGI New Business.  OGI intends to develop and grow
operations and end user outlets in the industry in which GrowLife presently
operates (“OGI New Business”).  To that end, OGI shall grant GrowLife a right of
first refusal to increase its ownership in OGI New Business on an
acquisition-by-acquisition basis beyond its pro-rata ownership of
OGI.   GrowLife, in its sole discretion, may exercise this option to participate
in individual OGI New Business acquisitions at a price equal to the price of the
acquisition.

 

 
vii. 
OGI Management and Operational Services. Through its majority control of the
board of managers/directors of OGI, CANX shall have the absolute right to direct
and shall be responsible for the day to day operations of OGI.  OGI will use its
commercially reasonably efforts to develop a market analysis, marketing plan and
operational plan for OGI and all OGI New Business. OGI may, subject to the
mutual approval of the Parties, prepare a private placement memorandum (“PPM”)
for use in connection with the Transaction Financing.  GrowLife, as reasonably
requested by OGI, will fully cooperate with, and timely provide any and all
information to OGI (or CANX, as the case may be) as may be required by OGI or
CANX for PPM, and the Transaction Financing, or otherwise under the activities
contemplated by this agreement, and as may necessary or advisable relative to
OGI’s  business and operations (this duty to fully cooperate shall be an express
condition to OGI’s obligations hereunder).

 

 
viii. 
Operation of Existing GrowLife Operations.  It is the understanding of the
Parties that initially the day-to-day operational management of existing
GrowLife “Brick and Mortar” retail stores and online businesses (“GrowLife
Operations”) will remain under the operational control of GrowLife subject to
consultation by CANX and OGI, on a reasonable basis.   It is further understood
that existing GrowLife Operations may eventually be installed on the OGI
operational platform pursuant to a definitive agreement mutually agreed to by
the Parties.   All revenues, costs, profits and liabilities generated by
GrowLife Operations will remain owned by and the sole responsibility of
GrowLife.   OGI will have no right to direct or control the management of
GrowLife, or any right, title or interest in GrowLife, GrowLife Operations
and/or the proceeds therefrom, except as otherwise expressly provided in this
Agreement.

 

 
ix. 
OGI Purchase of GrowLife Goods and Services.  OGI shall cause each and every OGI
New Business to purchase, to the extent possible and reasonable, all of its
goods and services for resale to its customers from GrowLife on an
exclusive  basis,  provided  however  that  GrowLife  has  the  capability  to
provide such goods and services and that such goods and services are
competitively priced.

 

 
x.
OGI Usage of GrowLife Private Label Goods.   OGI shall use, on a first
available  basis,  to  the  extent  possible  and  reasonable,  all  goods  made
available to it by GrowLife that are GrowLife private label branded.

 
 
GrowLife-CANX JV Agmnt, Page 5

--------------------------------------------------------------------------------

 
 

 
xi. 
OGI Sale, Issuance or Hypothecation of Ownership Interest.  OGI shall not sell,
issue, or hypothecate the portion of its membership units that may be acquired
by GrowLife under this Joint Venture without prior consent of GrowLife, provided
that consent by GrowLife if requested shall not unreasonably be refused.

 

 
xii.
Intentionally deleted.




 
xiii. 
Change in Control of OGI.  In the event that GrowLife acquires control of the
voting equity of OGI, then the minority members of OGI shall have the right to
appoint one (1) member to the OGI board of directors/managers (the “Minority
Director”). The Minority Director shall be vested with the rights and powers of
the OGI Director (including, without limitation, the right to approve (or deny,
as the case may be) the sale, issuance or hypothecation of the GL Shares), in
addition to the rights it has as a director generally and otherwise.

 

 
b. 
GrowLife.


 

 
i.
GrowLife Not Obligated to Contribute Capital.  GrowLife has no obligation to
contribute any capital or monies to OGI.   However, GrowLife does have the
option to participate in OGI New Business on an acquisition-by-acquisition basis
subject the Parties mutual agreement.

 

 
ii.
GrowLife  Will  Not  Participate  in  Operation  of  OGI.    GrowLife will  not
participate in the operation or control of OGI, provided however, concurrent
with the execution and delivery of this Agreement by the Parties GrowLife grants
OGI the right to make appointments of members to GrowLife’s Board of Directors
as described in iii.

 

 
iii.
GrowLife Board Appointment.  Concurrent with the execution and delivery of this
Agreement by the Parties, GrowLife grants OGI the right to appoint three (3)
members to the GrowLife board of directors (“OGI Director(s)”). GrowLife will
maintain a seven (7) member board of directors, inclusive of the OGI Directors,
unless a super majority consisting of eighty (80%) of the GrowLife board of
directors vote in favor of adjusting the number of the GrowLife board of
director members.

 

 
iv.
Non-Exclusive GrowLife Intellectual Property License.  Concurrent with the
execution and delivery of this Agreement by the Parties, GrowLife grants OGI a
non-exclusive right to use its intellectual property in its business operations
(excluding Stealth Grow LED), including without limitation, GrowLife and
GrowLife controlled trade names and trademarks, for the benefit of GrowLife and
subject to prior approval in writing of matters affecting the form or style of
GrowLife brands.   This form of this agreement shall be on customary,
commercially reasonable terms, to be negotiated in good faith by the Parties.

 

 
v.
OGI Approval of Successor CEOs and Presidents.   GrowLife grants OGI the right
to nominate successor CEOs of GrowLife in the event that the current CEO of
GrowLife, is no longer an officer of GrowLife either by expiration or
termination of his Executive Employment Agreement incorporated herein by
reference.  This form of this  agreement  shall  be  on  customary, commercially
reasonable terms, to be negotiated in good faith by the Parties.

 
 
GrowLife-CANX JV Agmnt, Page 6

--------------------------------------------------------------------------------

 
 
6.           Operation and Control.  OGI will be formed, managed, operated and
controlled by CANX and/or its affiliates as designated by CANX.  Subject to any
specific provisions of this Agreement to the contrary, CANX shall be solely
responsible for the management of OGI business and shall have all rights and
powers generally conferred by law or necessary, advisable or consistent in
connection with those rights and powers, or in connection with accomplishing the
purposes of the Joint Venture as set forth in this Agreement.
 
7.           Term.  Except as otherwise provided in this Agreement and its
Exhibits, the Joint Venture shall commence as of the effective date of this
Agreement and shall continue for three (3) years from the date of execution,
unless sooner terminated pursuant to the provisions of this Agreement, by mutual
agreement of the Parties, or by operation of law.
 
8.           Representations and Warranties of GrowLife. In order to induce CANX
to enter into this Agreement and to acquire the CANX Warrants, GrowLife hereby
makes the following representations and warranties to CANX and the Placement
Agent, as applicable:
 

 
a.
Underlying Shares and Warrant Shares.  GrowLife has authorized (or will
authorize) and has reserved (or will reserve) and covenants to continue to
reserve, free of preemptive rights and other similar contractual rights of
stockholders, a number of its authorized but unissued shares of Common Stock
equal to the aggregate number of shares of Common Stock necessary to effect the
exercise of the CANX Warrants.

 

 
b.
Organization,  Good  Standing  and
 Power.     GrowLife  is  a  corporation  duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power to own, lease and operate its properties and assets
and to conduct its business as it is now being conducted.  GrowLife is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so  qualified will not
have a Material Adverse Effect.  For the purposes of this Agreement, “Material
Adverse Effect” means any adverse effect on the business, operations,
properties, prospects or financial condition of GrowLife which is material to
such entity or other entities controlling or controlled by such entity or which
is likely to materially affect GrowLife’s business or hinder the performance by
GrowLife of its material obligations hereunder and under the other Transaction
Documents.  “Transaction Documents” shall mean this Agreement, and all of the
documents contemplated by this Agreement, including, without limitation, the
Convertible Note, the Warrant Agreement, and the Registration Rights Agreement).

 
 
GrowLife-CANX JV Agmnt, Page 7

--------------------------------------------------------------------------------

 
 

 
c.
Authorization;
Enforcement.    GrowLife  has  the  requisite  corporate  power  and authority
to enter into and perform its obligations under the Transaction Documents
and  to  issue  the  CANX  Warrants  in  accordance  with  the  terms  hereof.    Upon
approval and ratification by the Board of Directors of GrowLife, and the
execution, delivery and performance of the Transaction Documents by GrowLife no
further consent or authorization of GrowLife, GrowLife’s board of directors (the
“Board of Directors”) or its stockholders is required. This Agreement has been
duly executed and delivered by GrowLife.   Each of the Transaction Documents
constitutes, or shall constitute when
executed  and  delivered,  a  valid  and  binding  obligation  of  GrowLife
enforceable against GrowLife in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

 

 
d.
Capitalization.   The authorized capital stock of GrowLife and the shares
thereof issued and outstanding as of 19, 2013, are set forth on Schedule 8(d)
hereto.  All of the outstanding shares of GrowLife’s Common Stock and any other
security of GrowLife have been duly and validly authorized.  Except as set forth
on Schedule 8(d) hereto, no shares of Common Stock or any other security of
GrowLife are entitled to preemptive rights or registration rights and there are
no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of GrowLife.  Furthermore, except
as set forth on Schedule 8(d) hereto, there are no contracts, commitments,
understandings, or arrangements by which GrowLife is or may become bound to
issue additional shares of the capital stock of GrowLife or options, securities
or rights convertible into shares of capital stock of GrowLife. Except for
customary transfer restrictions contained in agreements entered into by GrowLife
in order to sell restricted securities or as provided on Schedule 8(d) hereto,
GrowLife is not a party to or bound by any agreement or understanding granting
registration or anti-dilution rights to any individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind (each, a “Person”) with respect
to any of its equity or debt securities.  GrowLife is not a party to, and it has
no knowledge of, any agreement or understanding restricting the voting or
transfer of any shares of the capital stock of GrowLife. The offer and sale of
all capital stock, convertible securities, rights, warrants, or options of
GrowLife issued prior to the Closing complied with all applicable federal and
state securities laws, and no holder of such securities has a right of
rescission or claim for damages with respect thereto which could have a Material
Adverse Effect. GrowLife has furnished or made available to CANX true and
correct copies of GrowLife’s Articles of Incorporation as amended and restated
and in effect on the effective date of this Agreement (the “Articles”), and
GrowLife’s Bylaws as in effect effective date of this Agreement (the “Bylaws”).

 
 
GrowLife-CANX JV Agmnt, Page 8

--------------------------------------------------------------------------------

 
 

 
e.
Issuance of Securities.  The CANX Warrants to be issued hereunder have been duly
authorized by all necessary corporate action and, when paid for or issued in
accordance with the terms hereof, and shall be validly issued and outstanding,
fully paid and nonassessable and free and clear of all liens, encumbrances and
rights of refusal of any kind and the holders shall be entitled to all rights
accorded to a holder of Common Stock.  The Warrant Shares to be issued upon
exercise of the CANX Warrants have been duly authorized by all necessary
corporate action and when issued and paid for in accordance with the terms of
this Agreement and as set forth in the CANX Warrants, as applicable, such shares
will be validly issued and outstanding, fully paid and nonassessable, free and
clear of all liens, encumbrances and rights of refusal of any kind and the
holders shall be entitled to all rights accorded to a holder of Common Stock.

 

 
f.
No
 Conflicts.     The  execution,  delivery  and  performance  of  the  Transaction
Documents by GrowLife and the consummation by GrowLife of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Articles or Bylaws, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which GrowLife is a party
or by which GrowLife’s respective properties or  assets are bound,  (iii) create
or  impose a lien, mortgage, security interest, charge or encumbrance of any
nature on any property or asset of GrowLife under any agreement or any
commitment to which GrowLife is a party or by which GrowLife is bound or by
which any of their respective properties or assets are bound, or (iv) result in
a violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to GrowLife  or by which any property or asset of
GrowLife is bound or affected, except, in all cases other than violations
pursuant to clauses (i) or (iv) (with respect to federal and state securities
laws) above, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. The business of GrowLife is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for possible violations which singularly or in the
aggregate do not and will not have a Material Adverse Effect. GrowLife is not
required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform
any of its obligations under the Transaction Documents or issue and sell the
Securities in accordance with the terms hereof or thereof (other than any
filings which may be required to be made by GrowLife with the Securities and
Exchange Commission (the “Commission”) and/or FINRA prior to or subsequent to
the Effective date of this Agreement, or state securities administrators
subsequent to the Effective date of this Agreement, or any registration
statement which may be filed pursuant hereto or thereto).

 
 
GrowLife-CANX JV Agmnt, Page 9

--------------------------------------------------------------------------------

 
 

 
g.
Commission Documents; Financial Statements.   GrowLife has made available to
CANX through the EDGAR system, true and complete copies of GrowLife’s most
recent Annual Report on Form 10-K for the fiscal year ended December 31, 2012
(the “Form 10-K”), and all other reports, schedules, forms, statements and other
documents required to be filed by GrowLife pursuant to the Securities Act and
the Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, since December 31, 2012 (all of the foregoing,
including filings incorporated by reference therein, being referred to herein as
the “Commission Documents”). GrowLife has not provided to CANX any material non-
public information or other information which, according to applicable law, rule
or regulation, should have been disclosed publicly by GrowLife but which has not
been so disclosed, other than with respect to the transactions contemplated by
this Agreement.  At the time of their filing, other than the timeliness of the
filings, each Commission Document complied in all material respects with the
requirements of the Securities Act or Exchange Act, as applicable, and the rules
and regulations of the Commission promulgated thereunder and other federal,
state and local laws, rules and regulations applicable to such documents, and,
at the time of its filing, each Commission Document did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of
GrowLife  included  in  the  Commission  Documents  complied  as  to  form  in  all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis
during  the  periods  involved  (except  (i)  as  may  be  otherwise  indicated  in  such
financial statements or the Notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of GrowLife and its subsidiary as of the dates thereof
and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

 
h.
No Material Adverse Change.  Since June 30, 2013, GrowLife has not experienced
or suffered any Material Adverse Effect.

 

 
i.
No Undisclosed Liabilities.  GrowLife has not incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those set
forth in the Commission Documents or incurred in the ordinary course of
GrowLife’s business since June 30, 2013, and which, individually or in the
aggregate, do not or would not have a MaterialAdverse Effect on GrowLife.

    
 
GrowLife-CANX JV Agmnt, Page 10

--------------------------------------------------------------------------------

 
 

 
j.
No Undisclosed Events or Circumstances.  Since June 30, 2013, except as
disclosed in the Commission Documents filed prior to the date hereof, (i) to
GrowLife’s knowledge, there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) GrowLife
has  not  incurred  any  liabilities  (contingent  or  otherwise)  other  than  (A)  trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in GrowLife’s financial statements pursuant to GAAP or disclosed in filings made
with the Commission, (iii) GrowLife has not altered its method of accounting,
(iv) GrowLife has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock and (v) GrowLife has not
issued any equity securities to any officer, director or affiliate, except
pursuant to any existing Company stock option plans.  GrowLife does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to GrowLife or its subsidiary or their respective businesses, properties,
operations, assets or financial condition that would be required to be disclosed
by GrowLife under applicable securities laws at the time this representation is
made or deemed made that has not been publicly disclosed at least one (1)
trading day prior to the date that this representation is made.

 

 
k.
Title to Assets.   GrowLife has good  and marketable title to all of  its
personal property, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances of any nature whatsoever, except for
those that, individually or in the aggregate, do not have a Material Adverse
Effect Except or as set forth on Schedule 8(k) attached hereto.  All said leases
of GrowLife are valid and subsisting and in full force and effect. GrowLife does
not own any real property.

 

 
l.
Actions Pending.  There is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or other proceeding pending or, to the
knowledge of GrowLife, threatened, against GrowLife which questions the validity
of this Agreement or any of the other Transaction Documents or any of the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto. Except as disclosed in the Commission Documents,
there is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or other
proceeding  pending  or,  to  the  knowledge  of  GrowLife, threatened  against  or
involving  GrowLife  or   any   of   their  respective  properties  or   assets,  which
individually or in the aggregate, would have a Material Adverse Effect. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against GrowLife or any
officers or directors of GrowLife in their capacities as such, which
individually, or in the aggregate, would have a Material Adverse Effect.

 
 
GrowLife-CANX JV Agmnt, Page 11

--------------------------------------------------------------------------------

 
 

 
m.
Compliance with Law.  The business of GrowLife has been and is presently being
conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except as set forth in the
Commission Documents or such that, individually or in the aggregate, the
noncompliance therewith would not have a Material Adverse Effect.  GrowLife has
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

 
n.
Taxes.  GrowLife has accurately prepared and filed all federal, state and other
tax returns required by law to be filed by it, has paid or made provisions for
the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
GrowLife for all current taxes and other charges to which GrowLife is subject
and which are not currently due and payable.  None of the federal income tax
returns of GrowLife have been audited by the Internal Revenue Service. GrowLife
has no knowledge of any additional assessments, adjustments or contingent tax
liability (whether federal or state) of any nature whatsoever, whether pending
or threatened against GrowLife for any period, nor of any basis for any such
assessment, adjustment or contingency.

 

 
o.
Certain Fees.   GrowLife has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with the Transaction Documents.

 

 
p.
Disclosure.    Except  with  respect  to  the  material  terms  and  conditions  of  the
transactions contemplated by the Transaction Documents, GrowLife confirms that
neither it nor any other Person acting on its behalf has provided any of CANX or
their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Commission Documents.  GrowLife understands and confirms that
CANX will rely on the foregoing representation in effecting transactions in
securities of GrowLife. All of the disclosure furnished by or on behalf of
GrowLife to CANX regarding GrowLife and its subsidiaries, their respective
businesses and the transactions contemplated hereby, including any disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. GrowLife acknowledges and agrees that CANX
makes no nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
herein.

 
 
GrowLife-CANX JV Agmnt, Page 12

--------------------------------------------------------------------------------

 
 

 
q.
Intellectual Property.   GrowLife and its subsidiary have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or required for
use in connection with its current business as described in the Commission
Documents (collectively, the “Intellectual Property Rights”). Neither GrowLife
nor its subsidiary has received a notice (written or otherwise) that any of the
material Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the effective date of this Agreement.  Neither GrowLife nor any of its
subsidiaries has received, since the date of the latest audited financial
statements included within the Commission Documents, a written notice of a claim
or otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person.  To the knowledge of GrowLife, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property
Rights.   GrowLife and its subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties.

 

 
r.
Books and Records; Sarbanes-Oxley; Internal Accounting Controls.   The books,
records and documents of GrowLife accurately reflect in all material respects
the information relating to the business of GrowLife, the location and
collection of their assets, and the nature of all transactions giving rise to
the obligations or accounts receivable  of  GrowLife.    GrowLife
maintains  a  system  of  internal  accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. GrowLife and its subsidiaries have established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for
GrowLife and its subsidiaries and designed such disclosure controls and
procedures to ensure that information required to be disclosed by GrowLife in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  GrowLife’s certifying officers have evaluated the
effectiveness of the disclosure controls and procedures of GrowLife and its
subsidiaries as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation
Date”).  GrowLife presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the weaknesses of
the disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of GrowLife that have adversely affected, or is reasonably likely
to adversely affect, the internal control over financial reporting of GrowLife.

 
 
GrowLife-CANX JV Agmnt, Page 13

--------------------------------------------------------------------------------

 
 

 
s.
Material Agreements.   Except for the Transaction Documents or as included as
exhibits to the Commission Documents, GrowLife is not a party to any written or
oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
(collectively, “Material Agreements”) if GrowLife was registering securities
under the Securities Act.  GrowLife has in all material respects performed all
the obligations required to be performed by it to date under the foregoing
agreements, and GrowLife has not a notice of default and, to the best of
GrowLife’s knowledge, it is not in default under any Material Agreement now in
effect, the result of which could cause a Material Adverse Effect.

 

 
t.
Securities Act of 1933.  GrowLife has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither GrowLife nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities, or similar securities to, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any Person, or has taken or
will take any action so as to bring the issuance and sale of any of the
Securities under the registration provisions of the Securities Act and
applicable state securities laws.  Neither GrowLife nor any of its affiliates,
nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Securities.

 

 
u.
Governmental Approvals.  Except for the filing of any notice prior or subsequent
to the effective date of this Agreement that may be required under applicable
state and/or federal securities laws (which if required, shall be filed on a
timely basis), no authorization, consent, approval, license, exemption of,
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, is or will be
necessary for, or in connection with, the execution or delivery of the CANX
Warrants, the Warrant Shares, or for the performance by GrowLife of its
obligations under the Transaction Documents.

 

 
v.
Application of Takeover Protections.   GrowLife and the Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under
GrowLife’s certificate of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to CANX as
a result of CANX and GrowLife fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of GrowLife’s issuance of the Securities and CANX’ ownership of the Securities.

 
 
GrowLife-CANX JV Agmnt, Page 14

--------------------------------------------------------------------------------

 
 

 
w.
Foreign Corrupt Practices.   Neither GrowLife nor to the knowledge of GrowLife,
any agent or other Person acting  on behalf of  GrowLife,  has: (i)  directly  or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by
GrowLife (or made by any Person acting on its behalf of which GrowLife is aware)
which is in violation of law or (iv) violated in any material respect any
provision of Foreign Corrupt Practices Act of 1977, as amended.

 

 
x.
No  Disagreements with  Accountants.   There are  no  disagreements
of  any  kind presently existing between GrowLife and the accountants formerly
or presently employed by GrowLife.

 

 
y.
Acknowledgment    Regarding    CANX’s    acquisition    of    Securities.
GrowLife acknowledges and agrees that CANX is acting solely in the capacity of
an arm’s length party with respect to the Transaction Documents and the
transactions contemplated thereby. GrowLife further acknowledges CANX is not
acting as a financial advisor or fiduciary of GrowLife (or in any similar
capacity) with respect to
the  Transaction  Documents  and  the  transactions  contemplated  thereby  and  any
advice given by CANX or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to this Agreement.  GrowLife further represents to
CANX  that  GrowLife’s  decision  to  enter  into  this  Agreement  and  the  other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by GrowLife and its representatives.

 

 
z.
Investment Company Act Status.  GrowLife is not, and as a result of and as of
the effective date of this Agreement will not be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

 
aa.
Absence of Manipulation.  GrowLife has not, and to GrowLife’s knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of GrowLife to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the securities of GrowLife or (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of GrowLife, in connection with the issuance of the Securities.

 

 
bb.
Office of Foreign Assets Control.  Neither GrowLife nor, to GrowLife's
knowledge, any director, officer, agent, employee or affiliate of GrowLife is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 
 
GrowLife-CANX JV Agmnt, Page 15

--------------------------------------------------------------------------------

 
 

 
cc.
U.S. Real Property Holding Corporation. GrowLife is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and GrowLife shall so certify upon
CANX’s request.

 

 
dd.
Money Laundering. The operations of GrowLife are and have been conducted at all
times in compliance with applicable financial record-keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any
arbitrator  involving  GrowLife  with  respect  to  the  Money  Laundering  Laws  is
pending or, to the knowledge of GrowLife, threatened.

 

 
ee.
Acknowledgement  Regarding
 CANX’s   Trading   Activity.      Anything   in   this Agreement or elsewhere
herein to the contrary notwithstanding, it is understood and acknowledged by
GrowLife that: (i) none of CANX has been asked by GrowLife to agree, nor has
CANX agreed, to desist from purchasing or selling, long and/or short, securities
of GrowLife, or “derivative” securities based on securities issued by GrowLife
or to hold the Securities for any specified term; (ii) past or future open
market or other transactions by CANX, specifically including, without
limitation, short sales or “derivative” transactions, before or after the
effective date of this Agreement of this or future private placement
transactions, may negatively impact the market price of GrowLife’s
publicly-traded securities; (iii) CANX, and counter- parties in “derivative”
transactions to which CANX is a party, directly or indirectly, presently may
have a “short” position in the Common Stock, and (iv) CANX shall not be deemed
to have any affiliation with or control over any arm’s length counter- party in
any “derivative” transaction. GrowLife further understands and acknowledges that
(y) CANX may engage in hedging activities at various times during the period
that the Securities are outstanding, including, without limitation, during the
periods that the value of the Warrant Shares deliverable with respect to
Securities are being determined, and (z) such hedging activities (if any) could
reduce the value of the existing stockholders’ equity interests in GrowLife at
and after the time that the hedging activities are being conducted.  GrowLife
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents.

 

 
ff.
Regulatory Permits. GrowLife and its subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to for their respective businesses as
currently conducted and as described in the Commission Documents, except where
the failure to possess such permits could not reasonably be expected to result
in a Material
Adverse  Effect  (“Material  Permits”),  and  neither  GrowLife  nor  any  of  its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any Material Permit.

 
 
GrowLife-CANX JV Agmnt, Page 16

--------------------------------------------------------------------------------

 
 

 
gg.
Labor Relations.  No material labor dispute exists or, to the knowledge of
GrowLife, is imminent with respect to any of the employees of GrowLife, which
could reasonably be expected to result in a Material Adverse Effect.  None of
GrowLife’s or its subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with GrowLife or such subsidiary, and neither
GrowLife nor any of its subsidiaries is a party to a collective bargaining
agreement, and GrowLife and its subsidiaries believe that their relationships
with their employees are good.  To the knowledge of GrowLife, no executive
officer of GrowLife or any of its subsidiaries, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-
competition  agreement,  or  any  other  contract  or  agreement  or  any  restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject GrowLife or any of its subsidiaries to any
liability with respect to any of the foregoing matters.  GrowLife and its
subsidiaries are in compliance with all United States. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

 
hh.
No  Disqualification
 Events.    None  of  GrowLife,  any  of  its  predecessors,  any affiliated
issuer, any director, executive officer, other officer of GrowLife participating
in the offering, any beneficial owner of 20% or more of GrowLife’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with GrowLife in any capacity at the time of sale (each, a "Company
Covered Person" and, together, "Company Covered Persons") is subject to any of
the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a "Disqualification Event"), except for a Disqualification
Event covered by Rule 506(d)(2)or (d)(3). GrowLife has exercised reasonable care
to determine whetherany Company Covered Person is subject to a Disqualification
Event.  GrowLife has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Placement Agent a copy
of any disclosures provided thereunder.

   

 
ii.
Notice of Disqualification Events.  GrowLife will notify CANX in writing, prior
to the effective date of this Agreement of (i) any Disqualification Event
relating to any Company Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Company Covered
Person.

 
 
GrowLife-CANX JV Agmnt, Page 17

--------------------------------------------------------------------------------

 
 
9.          Representations  and  Warranties  of
 CANX.  CANX  hereby  makes  the  following representations and warranties to
GrowLife:
 

 
a.
Organization and Standing of CANX.   CANX is a limited liability company duly
incorporated or organized, validly existing and in good standing under the laws
of the State of Nevada.

 

 
b.
Authorization and Power.  CANX has the requisite power and authority to enter
into and perform the Transaction Documents and to acquire the CANX Warrants
being issued to it hereunder. The execution, delivery and performance of the
Transaction Documents by CANX and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
partnership action, and no further consent or authorization of CANX or its Board
of Directors, stockholders, or partners, as the case may be, is required. This
Agreement has been
duly  authorized,  executed  and   delivered  by   CANX.   The  other  Transaction
Documents constitute, or shall constitute when executed and delivered, valid and
binding obligations of CANX enforceable against CANX in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application. 

 

 
c.
Acquisition for Investment.  CANX is acquiring the CANX Warrants solely for its
own account for the purpose of investment and not with a view to or for sale in
connection with the distribution thereof. CANX does not have a present intention
to sell any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any Person. CANX acknowledges that it (i) has such knowledge and
experience in financial and business matters such that CANX is capable of
evaluating the merits and risks of its investment in GrowLife, (ii) is able to
bear the financial risks associated with an investment in the Securities, and
(iii) has been given full access to such records of GrowLife and to the officers
of GrowLife as it has deemed necessary or appropriate to conduct its due
diligence investigation.

 

 
d.
General.    CANX  understands that  the  Securities
are  being  offered  and  sold  in reliance on a transactional exemption from
the registration requirements of United States federal and state securities laws
and GrowLife is relying in part upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
CANX set forth herein in order to determine the availability of such exemptions
and the suitability of CANX to acquire the Securities. CANX understands that no
United States federal or state agency or any government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities. 




 
e. 
Experience of CANX; Independent Investment Decision.    CANX, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.   CANX  is able to bear the
economic risk of  an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment. 

 
 
GrowLife-CANX JV Agmnt, Page 18

--------------------------------------------------------------------------------

 
 

 
f. 
No General Solicitation.  CANX acknowledges that the Securities were not offered
to CANX  by means of any form of general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (i)
any  advertisement,  article,  notice  or  other  communication  published  in  any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which CANX was invited by any of the foregoing
means of communications. 

 

 
g. 
Accredited Investor. At the time CANX was offered the Securities, it was, and at
the date hereof it is, and on each date on which it exercises CANX Warrants it
will be, an “accredited investor” as defined in Rule 501(a) under the Securities
Act, as amended by the Dodd-Frank Wall Street Reform and Consumer Protection
Act.
CANX is not a registered broker-dealer under Section 15 of the Exchange Act.CANX
has such experience in business and financial matters that it is capable of
evaluating  the  merits  and  risks  of  an  investment  in  the  Securities.  CANX
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.

 
10.        Covenants of Growlife.  GrowLife covenants with CANX as follows,
which covenants are for the benefit of CANX and its respective permitted
assignees.
 

 
a.
Securities Compliance.  GrowLife shall notify the Commission, in accordance with
its rules and regulations, of the transactions contemplated by any of the
Transaction Documents, and shall take all other necessary action and proceedings
as may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Securities to CANX, or their respective
subsequent holders.

 

 
b.
Listing of Common Stock. GrowLife hereby agrees to use best efforts to maintain
the listing or quotation of the Common Stock on the OTC Markets or such other
market on which it is currently listed, and if required, on the date of the
issuance of the Securities, GrowLife shall apply to list or quote all of the
Underlying Shares and Warrant Shares on such trading market and promptly secure
the listing of all of the

 
Underlying Shares and Warrant Shares on such trading market. GrowLife further
agrees, if GrowLife applies to have the Common Stock traded on any other trading
market, it will then include in such application all of the Underlying Shares
and Warrant Shares, and will take such other action as is necessary to cause all
of the Underlying Shares and Warrant Shares to be listed or quoted on such other
trading market as promptly as possible.   GrowLife will then take all action
reasonably necessary to continue the listing or quotation and trading of its
Common Stock on a trading market and will comply in all respects with GrowLife’s
reporting, filing and other obligations under the bylaws or rules of the trading
market.
 
 
GrowLife-CANX JV Agmnt, Page 19

--------------------------------------------------------------------------------

 
 

 
c.
Keeping of Records and Books of Account.  GrowLife shall keep adequate records
and books of account, in which complete entries will be made in accordance with
GAAP consistently applied, reflecting all financial transactions of GrowLife,
and in which, for each fiscal year, all proper reserves for depreciation,
depletion, obsolescence, amortization, taxes, bad debts and other purposes in
connection with its business shall be made.

 

 
d.
Reservation of Shares of Common Stock.  So long as the Shares or Warrants remain
outstanding, GrowLife shall take all action necessary to at all times have
authorized,
and  reserved  for  the  purpose  of  issuance,  the  maximum  number  of  shares  of
Common Stock to effect the exercise of the Warrants.

 

 
e.
Disclosure of Transactions and Other Material Information.  On or before 8:30
a.m., New York City time, on the third Business Day immediately following the
effective date of this Agreement, GrowLife shall file a Current Report on Form
8-K (including all attachments, the “8-K Filing”) with the Commission describing
the terms of the transactions contemplated by the Transaction Documents and
including as exhibits to such Current Report on Form 8-K this Agreement, the
Warrants and the Registration Rights Agreement, and the schedules hereto and
thereto in the form required by the Exchange Act.  As of the time of the filing
of the 8-K Filing with the Commission, CANX shall not be in possession of any
material, nonpublic information received from GrowLife or any of their
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. GrowLife shall not, and shall cause each of its respective
officers, directors, employees and agents not to, provide CANX with any
material, nonpublic information regarding GrowLife from and after the filing of
the 8-K Filing with GrowLife without the express written consent of
CANX.  Subject to the foregoing, neither GrowLife nor CANX shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that GrowLife shall be entitled, without
the prior approval of CANX, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith, and (ii) as is required by applicable
law and regulations (provided that in the case of clause (i) above CANX shall be
notified by GrowLife (although the consent of CANX shall not be required) in
connection with any such press release or other public disclosure prior to its
release).

 

 
f.
Acknowledgment of Dilution.   GrowLife acknowledges that the issuance of the
Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. GrowLife
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Shares, the
Underlying Shares and Warrant Shares pursuant to the Transaction Documents, are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim GrowLife may have against CANX and regardless of the dilutive
effect that such issuance may have on the ownership of the other stockholders of
GrowLife.

 

 
g.
Form D; Blue Sky Filings.  GrowLife agrees to timely file a Form D with respect
to
the  Securities  as  required  under  Regulation  D  and  to  provide  a  copy  thereof,
promptly upon request of CANX.  GrowLife shall take such action as GrowLife
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, issuance to CANX under applicable securities or
“Blue Sky” laws
of  the states of  the  United States, and shall provide evidence of such actions
promptly upon request of CANX.

 
 
GrowLife-CANX JV Agmnt, Page 20

--------------------------------------------------------------------------------

 
 

 
h.
Furnishing of Information; Public Information.   Until the later of the time
that (i) CANX owns no Securities or (ii) the Warrants have expired, GrowLife
covenants to maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by GrowLife after the date hereof pursuant to the Exchange Act even if
GrowLife is not then subject to the reporting requirements of the Exchange Act.

 
Atany time during the period commencing from the six (6) month anniversary of
the date hereof and ending at such time that all of the Securities may be sold
without the requirement for GrowLife to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144. If GrowLife
shall fail for any reason to satisfy the current public information requirement
under Rule 144(c) (a “Public Information Failure”). Nothing herein shall limit
CANX’s right to pursue actual damages for the Public Information Failure, and
CANX shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.
 

 
i.
Subsequent Equity Sales.  Intentionally deleted.




 
j.
Conversion and Exercise Procedures.    Each
of  the  form  of  Notice  of  Exercise included in the Warrants sets forth the
totality of the procedures required of CANX in order to exercise the
Warrants.  No additional legal opinion, other information or instructions shall
be required of CANX to exercise or sell their Warrants.  GrowLife shall honor
exercises and sales of the Warrants and shall deliver Warrant Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 
11.         Conditions Precedent to the Obligations of GrowLife.   The
obligation hereunder of GrowLife to issue the Warrants to CANX on the effective
date of this Agreement, and perform its other obligations under this Agreement
is subject to the satisfaction or waiver, at or before the effective date of
this Agreement, of the conditions set forth below. These conditions are for
GrowLife’s sole benefit and may be waived by GrowLife at any time in its sole
discretion.
 

 
a.
Accuracy of CANX’s Representations and Warranties.   The representations and
warranties of CANX shall be true and correct in all material respects as of the
date when made and as of the effective date of this Agreement as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
as of such date.

 

 
b.
Performance by CANX.  CANX shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by CANX at or prior to the
effective date of this Agreement.

 

 
c.
No
 Injunction.    No  statute,  rule,  regulation,  executive  order,  decree,  ruling  or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 
 
GrowLife-CANX JV Agmnt, Page 21

--------------------------------------------------------------------------------

 
 

 
d.
Delivery of Transaction Documents. The Transaction Documents to which CANX is a
party shall have been duly executed and delivered by CANX to GrowLife.

 
12.        Conditions Precedent to the Obligations of CANX.  The obligations of
CANX hereunder to consummate the transactions contemplated by this Agreement and
perform its obligations hereunder is subject to the satisfaction or waiver, at
or before the effective date of this Agreement, of each of the conditions set
forth below. These conditions are for CANX’ sole benefit and may be waived by
CANX at any time in their sole discretion.
 

 
a.
Accuracy of GrowLife’s Representations and Warranties. Each of the
representations and warranties of GrowLife in the Transaction Documents shall be
true and correct in all material respects as of the effective date of this
Agreement, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.

 

 
b.
Performance by GrowLife.  GrowLife shall have performed, satisfied and complied
in all respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by GrowLife at or prior to
the effective date of this Agreement.


 

 
c.
No Suspension, Etc.  Trading in the Common Stock shall not have been suspended
by the Commission (except for any suspension of trading of limited duration
agreed to by GrowLife, which suspension shall be terminated prior to the
effective date of this Agreement), and, at any time prior to the effective date
of this Agreement, trading in securities generally as reported by Bloomberg L.P.
(“Bloomberg”) shall not have been suspended or limited, or minimum prices shall
not have been
established  on  securities  whose  trades  are  reported  by  Bloomberg,  nor  shall  a
banking moratorium have been declared either by the United States or Nevada
State authorities, nor shall there have occurred any national or international
calamity or crisis of such magnitude in its effect on any financial market
which, in each case, in
the  reasonable  judgment  of  CANX,  makes  it  impracticable  or  inadvisable  to
purchase the Securities.

 

 
d.
No
 Injunction.    No  statute,  rule,  regulation,  executive  order,  decree,  ruling  or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

 
e.
No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
GrowLife, or any of the officers, directors or affiliates of GrowLife, seeking
to restrain, prevent or change the transactions contemplated by this Agreement,
or seeking damages in connection with such transactions.

 
 
GrowLife-CANX JV Agmnt, Page 22

--------------------------------------------------------------------------------

 
 

 
f.
Secretary’s
 Certificate.    GrowLife  shall  have  delivered  to  CANX  a  secretary’s
certificate, dated as of the effective date of this Agreement, as to (i)
resolutions adopted by the Board of Directors of GrowLife, (ii) the Articles and
the Bylaws, each as in effect at the effective date of this Agreement, and (iii)
the authority and incumbency of the officers of GrowLife executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.

 

 
g.
Officer’s Certificate.  On the effective date of this Agreement, GrowLife shall
have delivered to CANX a certificate of an executive officer of GrowLife, dated
as of the effective date of this Agreement, confirming the accuracy of
GrowLife’s representations, warranties and covenants as of the effective date of
this Agreement and confirming the compliance by GrowLife with the conditions
precedent set forth in this Agreement as of the effective date of this
Agreement.

 

 
h.
Fees and Expenses. As of the effective date of this Agreement, all fees and
expenses required to  be  paid  by  GrowLife  shall  have  been  or  authorized
to  be  paid  by GrowLife as of the effective date of this Agreement.

 

 
i.
Registration Rights Agreement.   As of the effective date of this Agreement, the
parties shall have entered into the Registration Rights Agreement in the Form of
Exhibit C attached hereto.

 

 
j.
Board Resolutions.  As of the effective date of this Agreement, GrowLife shall
have delivered certified resolutions of the GrowLife board of directors
approving this Agreement, and all of the transactions contemplated herein,
including, without limitation, the OGI Director, the OGI nomination of Successor
CEOs, and Minimum Increase of Authorized Shares.

 

 
k. 
Material Adverse Effect. No Material Adverse Effect shall have occurred.

 

 
l.
Opinion of Counsel.  Counsel to GrowLife shall have delivered to CANX an opinion
of counsel satisfactory to CANX, acting reasonably, regarding: (A) the validity
of the incorporation of GrowLife, (B) the good standing of GrowLife with respect
to the filing of annual reports and the validity of the issue and full payment
of the Securities, and (C) as to the due authorization, execution and delivery
of this Agreement, (D) the capital of GrowLife, (E) non-contravention and no
breach of laws or the articles or bylaws of GrowLife, or any contract or
agreement to which GrowLife is a party, as a result of the execution, delivery
and performance of this Agreement by GrowLife, (F) no “anti-takeover” laws
(including, without limitation, Section 203 of the Delaware corporate code) are
triggered by the execution and performance of this Agreement, and (G) the
enforceability of this Agreement.

 
 
GrowLife-CANX JV Agmnt, Page 23

--------------------------------------------------------------------------------

 
 
13.         Confidentiality.
 

 
a.
Disclosure of Terms of Agreement by OGI and/or CANX.  OGI and CANX agree that
they will not engage in any discussion or reveal information contained in this
Agreement  with  anyone  outside  of  its  privileged  communications  within  OGI,
CANX and their current and prospective officers, directors and contracted
professionals, and investors, and to such extent only on a need to know basis.

 

 
b.
Disclosure  of  Terms  of  Agreement  by
 GrowLife.    The  Parties  understand  that GrowLife is a publicly-traded
company subject to various disclosure requirements under Federal and State
securities laws. GrowLife agrees that prior to issuing a public a press release
that includes information about OGI and/or any of its affiliates; it will submit
a copy of such press release to OGI together with a request for OGI approval,
which such request shall not be unreasonably withheld.

 
14.        Allocation of Net Profits and Losses.  Except as otherwise provided
in this Agreement, the Net Profits and Net Losses of OGI will be allocated
solely as provided in OGI’s operating agreement.
 
15.        Distributions.   OGI shall distribute the Net Cash from Operations as
provided in OGI’s operating agreement.
 
16.        Reimbursement  and
 Expenses.    GrowLife  shall  not  be  obligated  to  reimburse  any expenses
incurred by OGI. OGI shall pay all of its own expenses reasonably incurred in
the operation of OGI and OGI New Business, provided however, such expenses and
other costs and expenses incurred in the ordinary course of business shall be
credited against the Transaction Financing.
 
17.        Books and Records. OGI shall maintain complete and accurate books of
account of OGI as provided by applicable law.
 
18.        Insurance.  OGI will be a separate and distinct limited liability
company organized under the laws of the State of Nevada.  OGI will purchase
appropriate insurance for OGI and it will maintain this insurance for the
duration of its existence.
 
19.        Liability of Joint Venturers.  No Party shall be liable, responsible
or accountable in damages or otherwise to any other Party for any act or
omission performed or omitted to be performed in good faith and pursuant to the
authority granted to the Party by this Agreement, unless the act or failure to
act is attributable to fraud, gross negligence or willful misconduct on that
Party's part.
 
20.        Arbitration.  This Agreement, its Exhibits and the rights of the
Parties hereunder shall be governed by and construed in accordance with the laws
of the State of Nevada including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws.   Any and all disputes arising under the terms of this
Agreement that cannot be resolved by the Parties shall be resolved by binding
arbitration under the jurisdiction of JAMS in Clark County, Nevada.
 
 
GrowLife-CANX JV Agmnt, Page 24

--------------------------------------------------------------------------------

 
 
21.        Miscellaneous.
 

 
a.
Notice.  Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the Parties hereto to be desirable,
to be given to any other Party hereto shall be in writing and shall be given by
facsimile, personal delivery, overnight delivery electronic mail delivery, or
mailed by registered or certified mail, postage prepaid, with return receipt
requested, to the following addresses:

 

  If to GrowLife:   GrowLife, Inc.       20301 Ventura Boulevard, Suite 126    
  Woodland Hills, CA 91364       Attn: Mr. Sterling Scott sscott@growlifeinc.com
                    If to CANX/OGI: CANX USA LLC       410 South Rampart
Boulevard, Suite 350       Las Vegas, Nevada 89145       Attn: Mr. Bryan
Williams       (702) 360-6000 — Fax: (702) 360-0000
E-Mail: bwilliams@sklar-law.com
 

                          

 
a.
Attorneys’
 Fees.    If  a  dispute  should  arise  between  the  Parties  hereunder,  the
prevailing Party shall be reimbursed by the non-prevailing Party for all
reasonable attorney's fees and costs (including all arbitration costs) incurred
by the prevailing Party in resolving such dispute.

 

 
b.
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to any principles
of conflicts of laws.

 

 
c.
Assignment.  Unless provided for hereunder this Agreement, no Party shall assign
or transfer its rights or obligations under this Agreement without the express
prior written consent of the other Party.

 

 
d.
Severability.    If  any  provision  of  this  Agreement  is  unenforceable,  invalid,  or
violates applicable law, such provision shall be deemed stricken and shall not
affect the enforceability of any other provisions of this Agreement.

 

 
e.
Modification.  No change, modification, addition, or amendment to this Agreement
shall be valid unless in writing and signed by all Parties hereto.

 

 
f.
Entire Agreement.  This Agreement and its Exhibits set forth the entire
agreement and understanding of the Parties hereto with respect to the
transactions contemplated
hereby,  and  supersedes  all  prior  agreements,  arrangements,  and  understandings
related to the subject matter hereof.   No understanding, promise, inducement,
statement of intention, representation, warranty, covenant, or condition,
written or oral, express or implied, whether by statute or otherwise, has been
made by any Party hereto which is not embodied in this Agreement.

 
 
GrowLife-CANX JV Agmnt, Page 25

--------------------------------------------------------------------------------

 
 

 
g.
Counterparts.   This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The Parties agree that
facsimile signatures of this Agreement shall be deemed a valid and binding
execution of this Agreement.

 

 
h.
Authority.   Each of the Parties and signatories to this Agreement has full
right, power, legal capacity and authority to enter into and perform the Party’s
respective obligations under this Agreement, and no approvals or consents of any
other persons are necessary in connection with that authority.

 

 
i.
Captions.   Titles or captions contained in this Agreement are inserted only as
a matter of convenience and for reference, and in no way define, limit, extend
or describe the scope of this Agreement or the intent of any provision hereof.

 

 
j. 
Time of Essence.     Time is of  the essence of  each and every provision
of  this Agreement.

 

 
k.
Effective
Date.    The  parties  agree  to  submit  this  Agreement  for  approval  and
ratification by the respective Directors of each of the Parties not later than
November 19, 2013.   The effective date of execution of this Agreement shall be
the date on which the respective Directors/Managers of each of Parties shall
have approved and ratified this Agreement.

 
IN  WITNESS  WHEREOF,
 the  undersigned  has  caused  this  Agreement  to  be  duly executed as of the
date set out above.  
 



 GROWLIFE, INC.     CANX  USA, LLC                    
By:
/s/ Sterling Scott
 
By:
/s/ Randy Breitman
 
Name: Sterling Scott
Title:    Chief Executive Officer
   
Name: Randy Breitman
Title:    Manager
      CANX USA, LLC                      
BY:
/s/ Anthony J. Ciabattoni          CANX USA II, LLC
Manager, CANX USA, LLC
Name: Anthony J. Ciabattoni
Title: Manager of CANX USA II, LLC

 
 
 
GrowLife-CANX JV Agmnt, Page 26
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------